The Supreme Court affirmed the decree of the Common Pleas on 4th Feb., 1884, in the following opinion:
Per Curiam.
Under the facts found, this case was correctly decided. Not only was the appellant guilty of laches in asserting his claim, but in fact he did not make the payment to entitle him to demand the deed. The claim to withhold a part of the purchase money was not justified by the evidence. The auditor arrived at a correct conclusion, and the Court committed no error in confirming his report and decreeing accordingly.
Decree affirmed and appeal dismissed at the costs of the appellant.